Exhibit 10.2b

 

 

 

BOND GUARANTEE

 

 

From

 

 

NAVISTAR, INC.,
as Guarantor

 

 

To

 

 

CITIBANK, N.A.
as Trustee

 

 

Dated as of October 1, 2010

 

 

$90,000,000
The County of Cook, Illinois
Recovery Zone Facility Revenue Bonds
(Navistar International Corporation Project) Series 2010

 

 

 

--------------------------------------------------------------------------------


 

BOND GUARANTEE

 

THIS BOND GUARANTEE made and entered into as of October 1, 2010 from
NAVISTAR, INC., a corporation duly organized and existing under the laws of the
State of Delaware (the “Guarantor”), to CITIBANK, N.A., a national banking
association duly organized and existing under the laws of the United States of
America and having a corporate trust office in New York, New York, as trustee
(the “Trustee”) under the Indenture referred to below.

 

W I T N E S S E T H :

 

WHEREAS, The County of Cook, Illinois, a home rule unit under Section 6(a) of
Article VII of the 1970 Constitution of the State of Illinois (the “Issuer”),
intends to issue its Recovery Zone Facility Revenue Bonds (Navistar
International Corporation Project) Series 2010 in the aggregate principal amount
of $90,000,000 (the “Bonds”) under and pursuant to an Indenture of Trust, dated
as of October 1, 2010 (the “Indenture”), from the Issuer to the Trustee (all
terms capitalized herein and not defined shall have the meanings ascribed to
such terms in the Indenture);

 

WHEREAS, the proceeds derived from the issuance of the Bonds are to be used to
finance all or a portion of the costs of the renovation, expansion and equipping
of the existing office and manufacturing plant of the Guarantor, a subsidiary of
Navistar International Corporation (the “Company”), including, but not limited
to, space and facilities to be used for research, development and project
testing;

 

WHEREAS, the Company will make payments under the Loan Agreement, dated as of
October 1, 2010 (the “Loan Agreement”), between the Issuer and the Company,
sufficient to pay when due (whether at stated maturity, upon redemption, by
acceleration or otherwise) the principal of, premium, if any, and interest on
the Bonds; and

 

WHEREAS, the Guarantor desires that the Issuer issue the Bonds and apply the
proceeds as aforesaid and is willing to enter into this Bond Guarantee in order
to enhance the marketability of the Bonds and thereby achieve interest cost and
other savings for the Company, and in order to provide an inducement to the
purchase of the Bonds by all who shall at any time become the registered owners
of the Bonds (collectively, the “Bondholders” or the “Holders”);

 

NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the
Guarantor does hereby represent, warrant, covenant and agree with the Trustee
for the benefit of the Bondholders as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I

 

DEFINITIONS; REPRESENTATIONS AND WARRANTIES OF GUARANTOR

 

Section 1.1.          Definitions.  The capitalized terms used in this Bond
Guarantee, unless the context requires otherwise or unless otherwise defined
herein, shall have the same meanings as set forth in the Indenture.

 

Section 1.2.          Guarantor Representations and Warranties.  The Guarantor
represents, warrants and covenants as follows:

 

(a)        The Guarantor is duly incorporated under the laws of the State of
Delaware, is in good standing in the State of Delaware and the State of Illinois
and is duly authorized to conduct its business in the State of Illinois.  The
Guarantor has all authority under the laws of the State of Delaware, the State
of Illinois and its Articles of Incorporation to enter into, execute, deliver
and perform this Bond Guarantee, and all action on its part necessary for the
valid execution and delivery of this Bond Guarantee has been duly and
effectively taken, and this Bond Guarantee is the legal, valid and binding
obligation of the Guarantor enforceable in accordance with its terms, subject to
any applicable bankruptcy, reorganization, insolvency, moratorium or other laws
affecting the enforcement of creditors’ rights generally from time to time in
effect, and to applicable equitable principles.

 

(b)        The execution and delivery of this Bond Guarantee has been duly
authorized by all necessary action, and the Guarantor’s execution and delivery
of this Bond Guarantee, the Guarantor’s consummation of the transactions
contemplated on its part thereby, and the Guarantor’s fulfillment of or
compliance with the terms and conditions of this Bond Guarantee, do not conflict
with or result in a material breach of the Articles of Incorporation, or any
material agreement or instrument to which the Guarantor is now a party or by
which the Guarantor is bound (except for any such breaches for which the
Guarantor has obtained a waiver or a required consent), or constitutes a
material default (or would constitute a material default with due notice or the
passage of time or both) under any of the foregoing.

 

(c)        All orders and approvals have been received and will be in effect
prior to the Closing Date, and, no further consent, approval, authorization or
order of, or registration with, any court or governmental or regulatory agency
or body is required with respect to the Guarantor for the execution, delivery
and performance by the Guarantor of this Bond Guarantee.

 

(d)        No litigation, proceedings or investigations are pending or, to the
knowledge of the Guarantor, threatened against the Guarantor seeking to
restrain, enjoin or in any way limit the approval or the execution and delivery
of this Bond Guarantee, or which would in any manner challenge or adversely
affect the corporate existence, power and authority of the Guarantor to enter
into and carry out the transactions described in or contemplated by, or the
execution, delivery, validity or performance by the Guarantor of,

 

2

--------------------------------------------------------------------------------


 

this Bond Guarantee.  In addition, except as described in the Limited Offering
Memorandum (including all documents incorporated by reference therein), no
litigation, proceedings or investigations are pending or, to the knowledge of
the Guarantor, threatened in writing against the Guarantor, except litigation,
proceedings or investigations involving claims for which the probable ultimate
recoveries and the estimated costs and expenses of defense, in the opinion of
the Guarantor, (i) will be entirely within the applicable insurance policy
limits (subject to applicable deductibles) or are not in excess of the total of
the available assets held under applicable self-insurance programs or (ii) will
not have a material adverse effect on the operations or condition, financial or
otherwise, of the Guarantor.

 

(e)        The Guarantor is not in default under any law, rule, regulation,
order, writ, judgment, injunction, decree, determination or award or any
indenture, agreement, lease or instrument which could reasonably be expected to
have a material adverse effect on the condition (financial or otherwise),
results of operations, business or properties of the Guarantor.

 

Concurrently with the Closing Date, the Guarantor shall execute and deliver a
certificate reaffirming the foregoing representations and warranties as of the
Closing Date.

 

ARTICLE II

 

COVENANTS AND AGREEMENTS

 

Section 2.1.          Obligations Guaranteed.  (a) The Guarantor hereby
unconditionally guarantees to the Trustee for the benefit of the Bondholders
(i) the due and punctual payment of the principal of and premium, if any, on the
Bonds when and as the same shall become due and payable as provided in the
Indenture, whether at the stated maturity thereof, by declaration of
acceleration, call for redemption or otherwise, and (ii) the due and punctual
payment of interest on the Bonds, and, to the extent permitted by law, interest
on overdue interest and premium, when and as the same shall become due and
payable.  All payments by the Guarantor hereunder shall be paid in lawful money
of the United States of America.  Each and every default in payment of the
principal of, premium, if any, or interest on any Bond, or interest on overdue
interest or premium, shall give rise to a separate cause of action hereunder,
and separate suits may be brought hereunder as each cause of action arises.

 

(b)            The Guarantor hereby agrees that its obligations under this Bond
Guarantee shall be guarantees of payment and shall be unconditional,
irrespective of and unaffected by the validity, regularity or enforceability of
the Bonds, the Loan Agreement, the Indenture or this Bond Guarantee, or of any
amendment thereto or hereto, the absence of any action to enforce the same, the
waiver or consent by any Holder or by the Trustee with respect to any provisions
thereof or of this Bond Guarantee, the entry of any judgment against the
Company, the Guarantor or any other Subsidiary Guarantor or any action to
enforce the same or any other circumstance which might otherwise constitute a
legal or equitable discharge or defense of the Guarantor.

 

3

--------------------------------------------------------------------------------


 

Section 2.2.          Guarantor’s Waiver.  (a) The Guarantor hereby waives
diligence, presentment, demand of payment, filing of claims with a court in the
event of merger, insolvency or bankruptcy of the Company or the Issuer, any
right to require a proceeding first against the Company, protest or notice with
respect to the Bonds or the indebtedness evidenced thereby and all demands
whatsoever, and covenants that the Bond Guarantee will not be discharged except
by complete performance of the obligations contained in the Bonds, the Indenture
and the Loan Agreement, or as otherwise specifically provided therein and
herein.

 

(b)            The Guarantor hereby waives and relinquishes:

 

(i)         any right to require the Trustee, the Issuer, the Holders or the
Company (each, a “Benefited Party”) to proceed against the Company, the
Subsidiaries of the Company or any other Person or to proceed against or exhaust
any security held by a Benefited Party at any time or to pursue any other remedy
in any secured party’s power before proceeding against the Guarantor;

 

(ii)         any defense that may arise by reason of the incapacity, lack of
authority, death or disability of any other Person or Persons or the failure of
a Benefited Party to file or enforce a claim against the estate (in
administration, bankruptcy or any other proceeding) of any other Person or
Persons;

 

(iii)         demand, protest and notice of any kind (except as expressly
required by this Bond Guarantee), including but not limited to notice of the
existence, creation or incurring of any new or additional indebtedness or
obligation or of any action or non-action on the part of the Guarantor, the
Company, the Subsidiaries of the Company, any Benefited Party, any creditor of
the Guarantor, the Company or the Subsidiaries of the Company or on the part of
any other Person whomsoever in connection with any obligations the performance
of which are hereby guaranteed;

 

(iv)        any defense based upon an election of remedies by a Benefited Party,
including but not limited to an election to proceed against the Guarantor for
reimbursement;

 

(v)        any defense based upon any statute or rule of law which provides that
the obligation of a surety must be neither larger in amount nor in other
respects more burdensome than that of the principal;

 

(vi)        any defense arising because of a Benefited Party’s election, in any
proceeding instituted under the Bankruptcy Law, of the application of
Section 1111(b)(2) of the Bankruptcy Law; and

 

(vii)         any defense based on any borrowing or grant of a security interest
under Section 364 of the Bankruptcy Law.

 

(c)            The Guarantor further agrees that, as between the Guarantor, on
the one hand, and Holders and the Trustee, on the other hand, (i) for purposes
of this Bond Guarantee, the maturity

 

4

--------------------------------------------------------------------------------


 

of the Bonds may be accelerated as provided in Section 8.02 of the Indenture,
notwithstanding any stay, injunction or other prohibition preventing such
acceleration in respect of the Bonds, and (ii) in the event of any acceleration
of the Bonds (whether or not due and payable) the Bonds shall forthwith become
due and payable by the Guarantor for purposes of this Bond Guarantee.

 

(d)            This Bond Guarantee shall continue to be effective or shall be
reinstated, as the case may be, if at any time any payment, or any part thereof,
of principal of, premium, if any, or interest on any of the Bonds is rescinded
or must otherwise be returned by the Holders or the Trustee upon the insolvency,
bankruptcy or reorganization of the Issuer, the Company or the Guarantor, all as
though such payment had not been made.

 

(e)            The Guarantor shall be subrogated to all rights of the Holders
against the Company in respect of any amounts paid by the Guarantor pursuant to
the provisions of this Bond Guarantee or the Loan Agreement; provided, however,
that the Guarantor shall not be entitled to enforce or to receive any payments
until the principal of, premium, if any, and interest on all Bonds shall have
been paid in full.

 

Section 2.3.          Limitation on Guarantor’s Liability.  The Guarantor and by
its acceptance hereof the Trustee and each Holder, hereby confirms that it is
the intention of all such parties that this Bond Guarantee by the Guarantor not
constitute a fraudulent transfer or conveyance for purposes of the Bankruptcy
Law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act
or any similar federal or state law.  To effectuate the foregoing intention, the
Trustee, the Holders and the Guarantor hereby irrevocably agree that the
Obligations of the Guarantor under this Bond Guarantee shall be limited to the
maximum amount as will, after giving effect to all other contingent and fixed
liabilities of the Guarantor and after giving effect to any collections from or
payments made by or on behalf of any other Subsidiary Guarantor in respect of
the Obligations of such other Subsidiary Guarantor under Article XI of the Loan
Agreement, result in the Obligations of the Guarantor under this Bond Guarantee
not constituting a fraudulent transfer or conveyance under applicable federal or
state law.

 

Section 2.4.          Releases of Bond Guarantee.  This Bond Guarantee will be
automatically and unconditionally released (and thereupon shall terminate and be
discharged and be of no further force and effect):

 

(1)         in connection with any sale or other disposition (including by
merger or otherwise) of the Capital Stock of the Guarantor after which the
Guarantor is no longer a Subsidiary of the Company to a Person that is not
(either before or after giving effect to such transaction) an Affiliate of the
Company, if the sale of all such Capital Stock of the Guarantor complies with
the applicable provisions of the Loan Agreement;

 

(2)         if the Company properly designates the Guarantor as an Unrestricted
Subsidiary as described in the definition of “Unrestricted Subsidiary” in the
Indenture;

 

(3)         upon a Legal Defeasance or satisfaction and discharge of the
Indenture that complies with the provisions under Article VII of the Indenture;
or

 

5

--------------------------------------------------------------------------------


 

(4)         upon payment in full of the aggregate principal amount of all Bonds
then outstanding and all other financial obligations under the Loan Agreement,
the Indenture and the Bonds then due and owing.

 

Upon any occurrence giving rise to a release of this Bond Guarantee as specified
above, and upon receipt of a Company Order and any other Certificates or
opinions required under the Indenture, the Trustee will execute any documents
reasonably required in order to evidence or effect such release, discharge and
termination in respect of this Bond Guarantee, with copies to the Issuer.  None
of the Issuer, the Company nor the Guarantor will be required to make a notation
on the Bonds to reflect any such release, termination or discharge.

 

Section 2.5.          Application of Certain Terms and Provisions of the Loan
Agreement and Indenture to the Guarantor.  (a) For purposes of any provision of
the Loan Agreement or the Indenture which provides for the delivery by any
Subsidiary Guarantor of an Officers’ Certificate or an Opinion of Counsel or
both, the definitions of such terms in Section 1.01 of the Indenture shall apply
to the Guarantor as if references therein to the Company were references to the
Guarantor.

 

(b)            Any request, direction, order or demand which by any provision of
the Loan Agreement or the Indenture is to be made by the Guarantor shall be
sufficient if evidenced by a Company Order; provided that the definition of such
term in Section 1.01 of the Indenture shall apply to the Guarantor as if
references therein to the Company were references to the Guarantor.

 

(c)            Any notice or demand which by any provision of the Loan Agreement
or the Indenture is required or permitted to be given or served by the Trustee
or by the Holders of Bonds to or on the Guarantor may be given or served as
described in Section 12.08 of the Indenture.

 

(d)            Upon any demand, request or application by the Guarantor to the
Trustee to take any action under the Loan Agreement or the Indenture, the
Guarantor shall furnish to the Trustee such certificates and opinions as are
required in the Loan Agreement or the Indenture as if all references therein to
the Company were references to the Guarantor.

 

Section 2.6.          No Waiver or Set-Off.  No act of commission or omission of
any kind or at any time on the part of the Issuer or the Trustee, or their
successors and assigns, in respect of any matter whatsoever shall in any way
impair the rights of the Trustee to enforce any right, power or benefit under
this Bond Guarantee, and no set-off, counterclaim, reduction, or diminution of
any obligation, or any defense of any kind or nature (other than performance by
the Guarantor of its obligations hereunder), which the Guarantor has or may have
against the Issuer or the Trustee or any assignee or successor thereof shall be
available hereunder to the Guarantor.

 

6

--------------------------------------------------------------------------------


 

Section 2.7.          Events of Default.  (a) An “Event of Default” shall exist
if any of the following occurs and is continuing:

 

(i)         the Guarantor defaults in any guarantee referred to in
(A) Section 2.1(a)(i) hereof or (B) Section 2.1(a)(ii) hereof and in either case
such default continues for five Business Days from the date such payment was
due;

 

(ii)         the Guarantor fails to observe and perform any covenant, condition
or agreement (other than such referred to in Section 2.7(a)(i) hereof) of this
Bond Guarantee and such failure continues for more than 60 days after written
notice (which shall be deemed given upon receipt of registered or certified
mailing) of such failure has been given to the Guarantor by the Trustee;

 

(iii)         any warranty, representation or other statement by the Guarantor
contained in this Bond Guarantee is false or misleading in any material respect
as of the date made; or

 

(iv)        the occurrence of an “Act of Bankruptcy,” provided that with respect
to the filing of an involuntary petition in bankruptcy or other commencement of
a bankruptcy or similar proceeding against the Guarantor, such petition or
proceeding shall remain undismissed for 90 days.  For purposes of this
Section 2.7, “Act of Bankruptcy” shall mean the commencement of a bankruptcy or
similar proceeding by or against the Guarantor, as debtor, including, but not
limited to, the following:  making a general assignment for the benefit of
creditors, the commencing of a voluntary case under the Federal Bankruptcy Code
or the filing of a petition thereunder, petitioning or applying to any tribunal
for the appointment of a receiver or any trustee for the Guarantor or a
substantial part of the assets of the Guarantor, commencing any proceeding under
any bankruptcy, reorganization, arrangement, readjustment of debt, dissolution
or liquidation law or statute of any jurisdiction, whether now or hereafter in
effect, or the appointment of a receiver or any trustee for the Guarantor or any
substantial part of any of the properties of the Guarantor.

 

(b)            Upon an Event of Default hereunder or under the Indenture and/or
the Loan Agreement, the Trustee shall have the right to proceed first and
directly against the Guarantor under this Bond Guarantee without resorting to
any security held by the Issuer or the Trustee under the Indenture.

 

(c)            All moneys received by the Trustee pursuant to any right given or
action taken under the provisions of this Bond Guarantee shall, after payment of
the cost and expenses of the proceedings resulting in the collection of such
moneys and of the expenses, liabilities and advances incurred or made by the
Trustee, be deposited in the Bond Fund for the benefit of the Bondholders and
such moneys shall be applied in accordance with the terms of the Indenture.

 

(d)            The Trustee shall be under no obligation to institute any suit or
to take any remedial action under this Bond Guarantee, or to enter any
appearance or in any way defend in any suit in which it may be made defendant,
or to take any steps in the enforcement of any rights and

 

7

--------------------------------------------------------------------------------


 

powers under this Bond Guarantee upon any default, until it shall be indemnified
to its satisfaction by the Bondholders against any and all liability (including,
without limitation, reasonable compensation for services, costs and expenses,
outlays, and counsel fees and expenses and other disbursements) not due to its
negligence or willful misconduct.

 

Section 2.8.          Waiver of Notice; Expenses.  The Guarantor hereby
expressly waives notice from the Trustee or the Bondholders of their acceptance
and reliance on this Bond Guarantee.  The Guarantor agrees to pay all costs,
expenses and fees, including all reasonable attorneys’ fees and expenses which
may be incurred by the Trustee in enforcing or attempting to enforce this Bond
Guarantee or protecting the rights of the Trustee or the Bondholders following
any default on the part of the Guarantor hereunder, whether the same shall be
enforced by suit or otherwise.

 

Section 2.9.          Assignment; Dissolution or Merger of the Guarantor. 
(i) The Guarantor may assign this Bond Guarantee to any Person. Except in
connection with the release of this Bond Guarantee pursuant to Section 2.4
hereof, or except as provided in paragraph (ii) below, no assignment pursuant to
the preceding sentence shall release the Guarantor from any of its obligations
hereunder unless 100% of holders of the Outstanding Bonds shall have provided
their written consent to such release to the Trustee.

 

(ii)            Except in connection with the release of this Bond Guarantee
pursuant to Section 2.4 hereof, the Guarantor agrees that during the term hereof
it will not dissolve or otherwise dispose of all or substantially all of its
assets and will not consolidate with or merge into another entity unless the
surviving entity or transferee, as applicable, is a solvent corporation or other
entity and, concurrently with such transaction, irrevocably and unconditionally
assumes in writing, by means of an instrument which is delivered to the Issuer
and the Trustee, all of the obligations of the Guarantor herein (unless the
Guarantor is the survivor, in which case no such written assumption shall be
required). Upon any dissolution, disposition, merger or consolidation in
accordance with the preceding sentence, the successor entity formed by such
consolidation or into which the Guarantor is merged or to which such disposition
is made shall succeed to, and be substituted for, and shall exercise every right
and power of, the Guarantor under this Bond Guarantee with the same effect as if
such successor entity had been named as the Guarantor herein. Upon any
dissolution or disposition in accordance with the next preceding sentence where
the Guarantor is not the surviving entity, the Guarantor shall automatically be
released from all of its obligations hereunder.

 

Section 2.10.          Benefit and Enforcement.  This Bond Guarantee shall not
be deemed to create any right, or to be in whole or in part for the benefit of
any person other than the Trustee, the Guarantor, the Bondholders, and their
permitted successors and assigns.  This Bond Guarantee is entered into by the
Guarantor for the benefit of the Trustee, the registered owners from time to
time of the Bonds and any successor Trustee or Trustees under the Indenture and
may be enforced by or on behalf of the registered owners of the Bonds only by
the Trustee by such actions, suits and proceedings, at law or in equity, as it
may be advised shall be necessary or expedient to preserve and protect its
interest and the interests of the Bondholders hereunder.  However, the Trustee
shall proceed to enforce this Bond Guarantee upon written request of the
registered owners of not less than 25% in aggregate principal amount of the
Bonds then Outstanding and upon being indemnified for its expenses and any
liability to be incurred by the

 

8

--------------------------------------------------------------------------------


 

Trustee other than liability arising from its willful misconduct or negligence
in connection with any action so taken. The Trustee shall have all of the
rights, privileges, powers and immunities afforded to it under the Indenture in
accepting and in acting as Trustee under this Bond Guarantee.

 

ARTICLE III

 

MISCELLANEOUS

 

Section 3.1.          Effective Date; Termination.  The obligations of the
Guarantor hereunder shall arise absolutely and unconditionally upon the Closing
Date.  This Bond Guarantee shall terminate as set forth in Section 2.4 hereof.

 

Section 3.2.          Remedies Not Exclusive.  No remedy herein conferred upon
or reserved to the Trustee is intended to be exclusive of any other available
remedy or remedies, but each and every such remedy shall be cumulative and shall
be in addition to every other remedy given under this Bond Guarantee or now or
hereafter existing at law or in equity.  No delay or omission to exercise any
right or power accruing upon any default, omission or failure of performance
hereunder shall impair any such right or power or shall be construed to be a
waiver thereof, but any such right and power may be exercised from time to time
and as often as may be deemed expedient.  In order to entitle the Trustee to
exercise any remedy reserved to it in this Bond Guarantee, it shall not be
necessary to give any notice.  In the event any provision contained in this Bond
Guarantee should be breached, and thereafter duly waived, such waiver shall be
limited to the particular breach so waived and shall not be deemed to waive any
other breach hereunder.  No waiver, amendment, release or modification of this
Bond Guarantee shall be established by conduct, custom or course of dealing, but
solely by an instrument in writing duly executed by the parties to this Bond
Guarantee.

 

Section 3.3.          Amendments.  This Bond Guarantee may be amended by the
Guarantor and the Trustee only in accordance with the provisions of the
Indenture.

 

Section 3.4.          Entire Agreement; Counterparts.  This Bond Guarantee
constitutes the entire agreement, and supersedes all prior agreements and
understandings, both written and oral, between the parties with respect to the
subject matter hereof and may be executed simultaneously in several
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.

 

Section 3.5.          Severability.  The invalidity or unenforceability of any
one or more phrases, sentences, clauses or sections contained in this Bond
Guarantee shall not affect the validity or enforceability of the remaining
portions of this Bond Guarantee, or any part thereof.

 

SECTION 3.6.           GOVERNING LAW.  THIS BOND GUARANTEE SHALL IN ALL RESPECTS
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
ILLINOIS.  NOTHING CONTAINED IN THIS SECTION 3.6 SHALL AFFECT THE RIGHT OF ANY
PARTY TO COMMENCE ANY ACTION, SUIT OR PROCEEDING IN CONNECTION WITH ANY
CONTROVERSY OR

 

9

--------------------------------------------------------------------------------


 

CLAIM ARISING OUT OF OR RELATING TO THIS BOND GUARANTEE OR ANY ALLEGED BREACH
HEREOF IN ANY COURT OF COMPETENT JURISDICTION.

 

IN WITNESS WHEREOF, the parties hereto have caused this Bond Guarantee to be
executed in their names and on their behalf and attested by their respective
duly authorized officers as of the date first above written.

 

 

NAVISTAR, INC., as Guarantor

 

 

 

 

 

By:

/s/ Jim Moran

 

 

Name: Jim Moran

 

 

Title: Vice President and Treasurer

 

 

 

 

 

CITIBANK, N.A., as Trustee

 

 

 

 

 

By:

/s/ Miriam Molinda

 

 

Name: Miriam Molinda

 

 

Title: Its Vice President

 

10

--------------------------------------------------------------------------------